DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments filed on 10/07/2021 has been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-6, 8, 10, 14 and 17 are rejected under 35 USC 103 as being unpatentable over Bowes et al (US 2012/0230493) in view of Hughes et al; (US 2001/0055389).

Regarding claim 1, Bowes discloses an imaging and quantum cryptography apparatus, comprising: a light-refracting optical setup ;( telescope for collecting one or more QKD signals and one or more primary (imaging) signals, see paragraphs 5 and 19 and figure 2) a light-directing optical setup; (beam splitter in the intermediate optics 210 for directing light as a function of wavelength, see paragraphs 13,37 and figure 4), at least one image capturing image sensor configured to capture light refracted from the light-refracting optical setup and directed to the imaging sensor by the light-directing optical setup; (primary signal transceiver 214 for receiving the primary signals 212 through the intermediate optics 210, see paragraph 34 and figure 2) at least one of: a quantum key distribution (QKD) transmitter generating a QKD light signal and transmitting the QKD light signal via the light-directing optical setup and through the light-refracting optical setup;(QKD transmitter for transmitting the QKD signals from a telescope 104 and through an intermediate optics 210, see paragraph 32 and figures 1,2) a QKD receiver acquiring and decoding light signals refracted from the light-refracting optical setup and directed to the QKD receiver by the light-directing optical setup;(QKD receiver for receiving for receiving the primary signals 212 through the telescope 202 and directed by the intermediate optics 210, see paragraph 34 and figure 2).
 
However Bowes does not explicitly disclose an alignment unit aligning the at least one of QKD transmitter and QKD receiver to a coupled QKD apparatus by based on light signals passing via the light-directing optical setup and the light-refracting optical setup and using an image of the coupled QKD apparatus captured by said imaging sensor during said alignment.

In a related field of endeavor, Hughes discloses an alignment unit aligning the at least one of QKD transmitter and QKD receiver to a coupled QKD apparatus by based on light signals passing via the light-directing optical setup and the light-refracting optical setup ;(alignment is provided by Alice QKD transmitter by 62 through fine pointing mirrors 63  (light –refraction set up) to Bob QKD receiver 64, see paragraphs 65, 66 and figure 6) and using an image of the coupled QKD apparatus captured by said imaging sensor during said alignment; (alignment between Alice and Bob QKD apparatus is provided by timing pulses/tracking beacon 69 to Bob and provided to beamsplitter 70 (light directing setup) with timing pulses 71 being routed to avalanche photodiode 72 for system timing, and tracking beacon pulses 73 being routed to IR camera 74, IR camera 74 (image sensor) provides its information to Bob's timing and control 65; see paragraph 65,66 and figure 6)

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the alignment unit of Hughes with Bowes to detect, track and align the path between the transmitting and receiving satellite and the motivation is to provide increased sensitivity to detect the imaged beacon.
Regarding claim 2, Bowes discloses the apparatus of claim 1, further comprising: a controller operating the at least one of the imaging sensor, the alignment unit, the QKD transmitter, the QKD receiver, the light-refracting optical setup and the light-directing optical setup ;(intermediate optics 210 for processing (controlling) QKD signals which are transmitted and received by the QKD transmitter and QKD receiver and the primary signals which are received by image sensor, see paragraph 33). (Only at least one of the limitation is required to be considered by the Examiner).
Regarding claim 3, Bowes discloses the apparatus of claim 1, wherein the light-directing optical setup includes a beam-splitting optical setup which is separating light by (beam splitter in the intermediate optics 210 for directing light as a function of wavelength and separating the different wavelengths of light, see paragraphs 13,37 and figure 4),

Regarding claim 4, Bowes discloses the apparatus of claim 3, wherein the beam-splitting optical setup includes a tri-chroic prism assembly ;( prism band demultiplexer for providing the beam splitting, see figure 6).

Regarding claim 5, Bowes does not explicitly disclose the apparatus of claim 1, wherein the alignment unit includes a beacon device for locking and tracking the light signals.

In a related field of endeavor, Hughes discloses the apparatus of claim 1, wherein the alignment unit includes a beacon device for locking and tracking the light signals; (alignment between Alice and Bob QKD apparatus is provided by timing pulses/tracking beacon 69 to Bob and provided to beamsplitter 70 (light directing setup) with timing pulses 71 being routed to avalanche photodiode 72 for system timing, and tracking beacon pulses 73 being routed to IR camera 74, IR camera 74 provides its information to Bob's timing and control 65; see paragraph 65,66 and figure 6). (Motivation same as claim 1).

( telescope for collecting one or more QKD signals and one or more primary (imaging) signals, see paragraphs 5 and 19 and figure 2).
Regarding claim 8, Bowes discloses the apparatus of claim 1, included in payload architecture for use in an un-manned platform ;(QKD communication system 100 between the satellites and the ground station wherein the QKD transmitter/receiver can be either on the ground station and the satellites, see paragraphs 31,32 and figure 1)
Regarding claim 10, Bowes discloses a system comprising: the apparatus of claim 1; and a QKD device coupled with the apparatus of claim 1 ;(QKD communication system 100 between the satellite  and the ground station wherein the QKD transmitter/receiver (QKD device) can be either on the ground station and the satellites, see paragraphs 31,32 and figure 1)
Regarding claim 14, Bowes discloses the apparatus of claim 1, wherein the light-directing optical setup directs the light from the light-refracting optical setup to the imaging sensor, the QKD receiver and;(intermediate optics 210 for directing the light from the telescope 202 to the primary signal transceiver 214, see paragraph 32 and figure 2), and from the QKD transmitter to the light-refracting optical setup ;( the intermediate optics 210 receiving the QKD signal from the primary signal transceiver, see paragraph 34 and figure 2). 


In a related field of endeavor, Naughton discloses the alignment unit ;( alignment between Alice and Bob QKD apparatus is provided by timing pulses/tracking beacon 69 to Bob and provided to beamsplitter 70 (light directing setup) with timing pulses 71 being routed to avalanche photodiode 72 for system timing, and tracking beacon pulses 73 being routed to IR camera 74, IR camera 74 provides its information to Bob's timing and control 65; see paragraph 65, 66 and figure 6). (Motivation same as claim 1)

Regarding claim 17, Bowes discloses the apparatus of claim 1, wherein the light-directing optical setup separates received and transmitted electromagnetic (EM) signals into a first frequency band for the imaging sensor, and a third frequency band for the QKD transmitter ;(beam splitter for light directing the input light signals into ∑λ 408 for primary (imaging) function of the telescope and the λ1 and λ2 406 for the QKD signal transmission, see paragraph 37 and figure 4).

However Bowes does not explicitly disclose a second frequency band for the alignment unit.
In a related field of endeavor, Hughes discloses a second frequency band for the alignment unit; (alignment between Alice and Bob QKD apparatus is provided by timing pulses/tracking beacon 69 to Bob at 1550nm, see figure 6). (Motivation same as claim 1).
Claim 7 is rejected under 35 USC 103 as being unpatentable over Bowes et al (US 2012/0230493) in view of Hughes et al; (US 2001/0055389) and further in view of Jeon et al .(US 2017/0073088).
Regarding claim 7, the combination of Bowes and Hughes does not explicitly disclose the apparatus of claim 1, wherein the imaging sensor includes a high resolution camera.
In a related field of endeavor, Jeon discloses the apparatus of claim 1, wherein the imaging sensor includes a high resolution camera ;( the image acquirer 620 may be implemented in the form of CCD type high resolution camera, see paragraph 74). 
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the high resolution camera of Jeon with Bowes and Hughes to provide high resolution of the captured image and the motivation is to provide high resolution image quality. 
Claims 9 and 20 are rejected under 35 USC 103 as being unpatentable over Bowes et al (US 2012/0230493) in view of Hughes et al; (US 2001/0055389) and further in view of Scheidl et al (Space-to-Ground Quantum key Distribution – 2018 attached).
Regarding claim 9, Bowes discloses the apparatus of claim 1, wherein the controller is operating the imaging sensor, the QKD transmitter and the QKD receiver ;( intermediate optics 210 for processing (controlling) QKD signals which are transmitted and received by the QKD transmitter and QKD receiver and the primary signals which are received by image sensor, see paragraph 33).

However the combination of Bowes and Hughes does not explicitly disclose based on location of the apparatus.
In a related field of endeavor, Scheidl discloses based on location of the apparatus ;( coarse pointing and fine pointing for determining the location of the satellite, see figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the location apparatus of Scheidl with Bowes and Hughes to track the location of satellite in the orbit and the motivation is to provide accurate location tracking of the satellite for high accuracy in satellite communication.

Regarding claim 20, Bowes discloses the apparatus of claim 1, wherein the apparatus is implemented in a satellite, the imaging sensor is operating, a QKD mission using the at least one of QKD transmitter and receiver is performed;( telescope for collecting one or more QKD signals and one or more primary (imaging) signals in a satellite communication, see paragraphs 5 and 19 and figures 1, 2).


In a related field of endeavor, Scheidl discloses wherein during a portion of an orbit, while lighting conditions permit, and during a rest of the orbit when imagery acquisition cannot be performed with satisfactory results (no imagery is provided when there is no beacon due to clouds and data cannot be transmitted, see figure 4, while the quantum receiver module has a field of view (red dash line) even when no beacon is detected due to clouds, see section 3.1 and figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the location apparatus of Scheidl with Bowes and Hughes to track the location including Azimuth and elevation of satellite in the orbit and motivation is to provide transmission windows between the imagery signals and QKD signals. 

Claim 16 is rejected under 35 USC 103 as being unpatentable over Bowes et al (US 2012/0230493) in view of Hughes et al; (US 2001/0055389) and further in view of Chao et al (US 2015/0125157).

(QKD primary signal transceiver 214 for receiving the QKD signals 216 through the intermediate optics 210, see paragraph 34 and figure 2)

However the combination of Bowes and Hughes does not explicitly disclose a controller that instructs the alignment unit to align.
 In a related field of endeavor, Chao discloses a controller that instructs the alignment unit to align ;( beam steering element performs alignment using the input signal from the wild field and narrow field detection unit, see figure 5).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the beam steering element of Chao with Bowes and Hughes to provide control signal for aligning the beacon signal and the motivation is to provide control the beam direction based on the beacon signal.
 
Claim 18 is rejected under 35 USC 103 as being unpatentable over Bowes et al (US 2012/0230493) in view of Hughes et al; (US 2001/0055389) and further in view of Pitwon et al (US 2008/0107417).
;(beam splitter for light directing the input light signals into ∑λ 408 for primary (imaging) function of the telescope and the λ1 and λ2 406 for the QKD signal transmission, see paragraph 37 and figure 4).

However Bowes does not explicitly disclose a first prism, a second prism to separate the received and transmitted EM signals into the second frequency band for the alignment unit, and a third prism.

In a related field of endeavor, Hughes discloses to separate the received and transmitted EM signals into the second frequency band for the alignment unit, (alignment between Alice and Bob QKD apparatus is provided by timing pulses/tracking beacon 69 to Bob at 1550nm, see figure 6). (Motivation same as claim 1).

However the combination of Bowes and Hughes does not explicitly disclose first prism, second prism and third prism. 
;( plurality of prisms for demultiplexing the plurality of wavelength signals, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of prisms of Pitwon with Bowes and Hughes to provide demultiplexing of the plurality of wavelengths and the motivation is to separate the plurality of wavelengths into individual wavelengths. 

Claim 19 is rejected under 35 USC 103 as being unpatentable over Bowes et al (US 2012/0230493) in view of Hughes et al; (US 2001/0055389), further in view of Pitwon et al (US 2008/0107417) and further in view of Scheidl et al (Space-to-Ground Quantum key Distribution – 2018 attached).

Regarding claim 19, the combination of Bowes, Hughes and Pitwon does not explicitly disclose the apparatus of claim 17, wherein the first frequency band is in the range 400-750 nanometer (nm), the second frequency band is in the range 528-536 nm, and the third frequency band is in the range 840-890 nm.

;(the first frequency band is 671nm, see figure 3) the second frequency band is in the range 528-536 nm, (the second frequency band is 532nm, see figure 3) and the third frequency band is in the range 840-890 nm ;(the third frequency band is 849nm for quantum signal, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of wavelength ranges of Scheidl with Bowes, Hughes and Pitwon to provide separate wavelength ranges for different communication signals and the motivation is to prevent the interference between the different communication signals.
Claims 11-13 are rejected under 35 USC 103 as being unpatentable over Bowes et al (US 2012/0230493) in view of Hughes et al; (US 2001/0055389).

Regarding claim 11, Bowes discloses a method of controlling an imaging and quantum cryptography apparatus ;( telescope for collecting one or more QKD signals and one or more primary (imaging) signals, see paragraphs 5 and 19 and figure 2) comprising the steps of: instructing at least one image capturing imaging sensor to capture light refracting from a light-refracting optical setup and directed into the imaging sensor by a light-directing optical setup; (primary signal transceiver 214 for receiving the primary signals 212 through the intermediate optics 210, see paragraph 34 and figure 2) instructing a quantum key distribution (QKD) transmitter to generate a QKD light signal and transmit the QKD light signal via the light-directing optical setup and through the light-refracting optical setup  ;(QKD transmitter for transmitting the QKD signals from a telescope 104 and through an intermediate optics 210, see paragraph 32 and figures 1,2 QKD receiver for receiving for receiving the primary signals 212 through the telescope 202 and directed by the intermediate optics 210, see paragraph 34 and figure 2).


However Bowes does not explicitly disclose instructing an alignment unit to align the QKD transmitter to a coupled QKD apparatus based on light signals passing via the light-directing optical setup and the light-refracting optical setup and by using an image of the coupled QKD apparatus captured by said imaging sensor during said alignment.

In a related field of endeavor, Hughes discloses an alignment unit to align the QKD transmitter to a coupled QKD apparatus based on light signals passing via the light-directing optical setup and the light-refracting optical setup;(alignment is provided by Alice QKD transmitter by 62 through fine pointing mirrors 63  (light –refraction set up) to Bob QKD receiver 64, see paragraphs 65, 66 and figure 6) and by using an image of the coupled QKD apparatus captured by said imaging sensor during said alignment (alignment between Alice and Bob QKD apparatus is provided by timing pulses/tracking beacon 69 to Bob and provided to beamsplitter 70 (light directing setup) with timing pulses 71 being routed to avalanche photodiode 72 for system timing, and tracking beacon pulses 73 being routed to IR camera 74, IR camera 74 (image sensor) provides its information to Bob's timing and control 65; see paragraph 65,66 and figure 6).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the alignment unit of Hughes with Bowes to detect, track and align the path between the transmitting and receiving satellite and the motivation is to provide increased sensitivity to detect the imaged beacon.

Regarding claim 12, Bowes discloses the method of claim 11, further comprising: instructing a QKD receiver to acquire and decode light signals refracted from the light-refracting optical setup and directed by the light-directing optical setup into the QKD receiver ;(intermediate optics 210 for directing the light from the telescope 202 to the primary signal transceiver 214 for receiving QKD signal; see paragraph 32 and figure 2).

Regarding claim 13, Bowes does not explicitly disclose the method of claim 11, further comprising, before the instructing of the QKD: orienting the light-refracting optical setup to the direction of the coupled QKD apparatus 

 orienting the light-refracting optical setup to the direction of the coupled QKD apparatus ;(alignment is provided by Alice QKD transmitter by 62 through fine pointing mirrors 63  (light –refraction set up) to Bob QKD receiver 64, see paragraphs 65, 66 and figure 6) and using an image of the coupled QKD apparatus captured by said imaging sensor during said alignment; (alignment between Alice and Bob QKD apparatus is provided by timing pulses/tracking beacon 69 to Bob and provided to beamsplitter 70 (light directing setup) with timing pulses 71 being routed to avalanche photodiode 72 for system timing, and tracking beacon pulses 73 being routed to IR camera 74, IR camera 74 (image sensor) provides its information to Bob's timing and control 65; see paragraph 65,66 and figure 6) (Motivation same as claim 11). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Lee et al (US 2008/0175385) discloses a QKD system having QKD link redundancy between two sites for path switching of one of the link fails, see figure 2.



c. Kwiat et al (US 10333701) discloses an apparatus for transmitting encrypted information as quantum transmission between different nodes in free space; see figures 2 and 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.